Citation Nr: 1038716	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hysterectomy.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for residuals of a right 
shoulder injury.

4.  Entitlement to an increased evaluation for a scar of the left 
leg, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for a scar of the 
right leg, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for chronic 
compartment syndrome of the left lower extremity, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for chronic 
compartment syndrome of the right lower extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in October 
1990 and unverified other periods of ACDUTRA and inactive duty 
training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) 
from February 2007 and June 2008 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

In July 2009, the Veteran testified before a Decision Review 
Officer at the Indianapolis, Indiana, RO.  A transcript of that 
hearing is of record.

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

In July 2010, the Veteran submitted additional written evidence 
with a written waiver of RO consideration.


The issues of entitlement to service connection for a back 
disability and entitlement to service connection for a right 
shoulder disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced bleeding due to uterine fibroids of 
16 weeks gestational size while on INACDUTRA in February 1991.

2.  The Veteran was not on active duty, ACDUTRA, or INACDUTRA at 
the time of her hysterectomy in February 1991.

3.  There is no competent credible evidence of record that the 
Veteran's hysterectomy was causally related to any injury 
incurred while on INACDUTRA, or due to any injury or disease 
while on ACDUTRA or active service. 

4.  During the entirety of the rating period on appeal, the 
Veteran's service-connected scar on the left lower extremity due 
to chronic compartment syndrome has been manifested by complaints 
of pain; objectively, the clinical evidence reveals a well healed 
scar no more than 1/4 inch in width and 4 1/2 inches in length, with 
tenderness on palpation, no adherence to underlying tissue, no 
limitation of motion or loss of function, no underlying soft 
tissue damage, no skin ulceration, and no breakdown over the 
scar.  

5.  During the entirety of the rating period on appeal, the 
Veteran's service-connected scar on the right lower extremity due 
to chronic compartment syndrome has been manifested by complaints 
of pain; objectively, the clinical evidence reveals a well healed 
scar no more than 1/8 inch in width and 3 1/4 inches in length, 
with tenderness on palpation, no adherence to underlying tissue, 
no limitation of motion or loss of function, no underlying soft 
tissue damage, no skin ulceration, and no breakdown over the 
scar.  

6.  Throughout the rating period on appeal, the Veteran's 
service-connected chronic compartment syndrome of anterior and 
lateral left lower extremity has been manifested by complaints of 
pain, numbness, weakness, and difficulty walking; objectively, 
the clinical evidence reflects no significant pain with range of 
motion of any joint, knee reflexes of 0, ankle reflexes of 0, 
normal plantar flexion, no muscle atrophy, no abnormal muscle 
tone or bulk, unsteady gait at times, no significant effects on 
occupation, moderate to no effects on daily activities, and a 
prevention of sports and recreation due to the disability, 
indicating no more than moderate incomplete paralysis.

7.  Throughout the rating period on appeal, the Veteran's 
service-connected chronic compartment syndrome of anterior and 
lateral right lower extremity has been manifested by complaints 
of pain, numbness, weakness, and difficulty walking; objectively, 
the clinical evidence reflects no significant pain with range of 
motion of any joint, knee reflexes of 0, ankle reflexes of 0, 
normal plantar flexion, no muscle atrophy, no abnormal muscle 
tone or bulk, unsteady gait at times, no significant effects on 
occupation, moderate to no effects on daily activities, and a 
prevention of sports and recreation due to the disability, 
indicating no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Chronic residual disability of a hysterectomy was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.1(d), 
3.6(a), 3.6(c), 3.6 (d), 3.6 (d), 3.102, 3.303, (2009).

2.  The criteria for a disability rating greater than 10 percent 
for a scar of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b), 4.6, 4.7, 4.118, Diagnostic Code 7804 (as in effect 
prior to, and subsequent, to October 23, 2008)

3.  The criteria for a disability rating greater than 10 percent 
for a scar of the right lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b), 4.6, 4.7, 4.118, Diagnostic Code 7804 (as in effect 
prior to, and subsequent to, October 23, 2008)

4.  The criteria for a disability rating greater than 10 percent 
for chronic compartment syndrome of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.6, 4.7, 4.1124, Diagnostic Code 
8523 (2009)

5.  The criteria for a disability rating greater than 10 percent 
for chronic compartment syndrome of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.6, 4.7, 4.1124, Diagnostic 
Code 8523 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

In correspondence dated in October 2006 (Hysterectomy), February 
2008 (Scars), and March 2008 (Compartment syndrome), VA notified 
the Veteran of what evidence was required to substantiate the 
claims, and of her and VA's respective duties for obtaining 
evidence.  The VA correspondence also notified the Veteran that a 
disability rating and effective date would be assigned in the 
event of award of the benefit(s) sought.  

The Board is aware of the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case.  However, this case was 
overturned in part by the Federal Circuit.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  Hence, it need 
not be further discussed in this decision.  The November 2008 
Statement of the Case (SOC) set forth the relevant diagnostic 
codes for the disabilities at issue and provided all possible 
ratings under the applicable diagnostic codes.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudications denying 
the claims, the timing of the notices does comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of her claims, and to 
respond to VA notices.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), service personnel 
records, Social Security Administration (SSA) records, and VA and 
private examination and treatment records and correspondence.  
Additionally, the claims file contains the statements of the 
Veteran and a lay statement in support of her claims.  The Board 
has carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record for which VA has a duty to attempt to obtain.  
The Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claims for which VA has a duty to attempt to 
obtain.  

The Board has considered whether a VA opinion with respect to the 
issue of entitlement to service connection for residuals of a 
hysterectomy should be obtained and finds that it is not 
warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) 
to provide the Veteran with a medical examination or to obtain a 
medical opinion occurs when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent evidence on 
file for the Secretary to make a decision on the claim. McLendon 
v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in 
greater detail below, the record reflects that the Veteran 
complained of bleeding due to uterine fibroids during a period of 
INACDUTRA.  In addition, she was not on INACDUTRA, ACDUTRA, or 
active service at the time of her subsequent hysterectomy.  As 
the record does not establish the occurrence of an injury during 
INACDUTRA, to which current disability may be related, or any 
indication that her uterine fibroids are causally related to 
ACDUTRA or active service, an examination is not warranted 
pursuant to McLendon.

VA opinions with respect to the issues of entitlement to 
increased ratings were obtained in February 2008 (bilateral leg 
scars), and April 2008 (bilateral leg compartment syndrome).  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are adequate, as they are 
predicated on physical examinations of the Veteran, to include 
nerve testing, and include the Veteran's reported physical 
complaints.  The examination reports provide pertinent clinical 
findings consistent with the evidence of record and provide 
sufficient information upon which to rate the Veteran's 
disabilities. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claims.  



Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Active duty includes any period of active duty for training 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, cardiac arrest, or a cerebrovascular accident which 
occurred during such training.  38 C.F.R. § 3.6(a).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence, or in certain circumstance lay evidence, of 
a nexus between the current disability and the in-service disease 
or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of decisions of a 
superior tribunal, the Federal Circuit.557 F.3d 1355 (Fed. Cir. 
2009).  

In addition, certain chronic diseases may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying military 
service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating Scars

The schedular criteria for evaluating scars have undergone 
revision since the Veteran filed her claim. The amendment, 
affecting DCs 7800-7805, was effective October 23, 2008.  As 
such, the Board has evaluated the Veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version would 
accord her the highest rating. There is no precedential case law 
or General Counsel opinion that prohibits the application of a 
prior regulation to the period on or after the effective date of 
a new regulation.  Thus, the rule in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), overruled, in part, by Kuzma v. Principi, 341 
F.3d 1327, 1328-29 (2003), that the Veteran is entitled to the 
most favorable of the versions of a regulation that was revised 
during her appeal, allows application of the prior versions of 
the applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective date of the new regulation. See 
38 C.F.R. § 4.118 (2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  The Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.



Hysterectomy

The Veteran avers that service connection is warranted for 
residuals of a hysterectomy.  The first element of a claim for 
service connection is that there must be evidence of a current 
disability.  February 1991 private medical records reflect that 
the Veteran underwent a total abdominal hysterectomy on February 
4th or 5th 1991 (one private medical report lists the surgery as 
occurring on February 4, 1991, while another lists it as 
occurring on February 5, 1991).  Therefore, the Board finds that 
the first element has been met.

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Board finds that this element has not been met.

The evidence of record does not demonstrate the occurrence of any 
injury or disease while the Veteran was in a period of active 
service or ACDUTRA.  Moreover, it does not demonstrate the 
occurrence of any injury during a period of INACDUTRA.  

A private medical record reflects that the Veteran had complaints 
of fibroids bleeding with severe pain in January 1991.  It was 
noted that she was known to have had large fibroids since early 
1983, and had undergone a multiple myomectomy in 1984.  Following 
physical examination, the diagnosis was symptoms of uterine 
fibroids.  A surgical pathology report dated February 4, 1991 
reflects that tissues from a dilation and curettage, the vagina, 
the cervix, and uterine fibroids were submitted.  The operative 
procedure was listed as a dilation and curettage and a total 
abdominal hysterectomy.  The pertinent history reflects slow 
bleeding and tumor.  A discharge summary dated February 14, 1991 
reflects that the Veteran was known to have large uterine 
fibroids and had had a dilation and curettage in 1981 for 
bleeding.  Upon physical examination, the February 1991 record 
notes that the Veteran had uterine fibroids approximately 16 
weeks in gestational size.  

The Veteran's military personnel service records reflect that in 
1991 the Veteran was in the Reserves.  The service records do not 
specify as to which dates were ACDUTRA and which were INACDUTRA; 
however, the Veteran testified that she was on a weekend training 
drill in February 1991 when she began passing blood clots on a 
Sunday.  She further testified that she was told to seek medical 
attention because she was not healthy enough to be at training, 
that she was admitted to a private hospital, and that she 
underwent a hysterectomy the next day, a Monday.  (See DRO 
hearing transcript page 12). 

A chronological statement of retirement points reflects that 
between August 1990 and August 1991, the Veteran only had 73 
active duty points and 36 inactive duty points.  Additional 
records reflect that she was ordered to ACDUTRA for 74 days 
beginning October 1, 1990.  The Veteran testified that her three 
periods of active duty were in 1974, 1980, and in 1990 for 
schooling.  (See DRO hearing transcript, page 7).  She also 
testified that her bleeding in February 1991 was while she was on 
a "weekend drill."  Therefore, the evidence reflects that the 
Veteran's ACDUTRA was completed prior to 1991 and she was not on 
active duty or ACDUTRA in February 1991.  Based on the foregoing, 
the Board finds that the Veteran was not on active duty or 
ACDUTRA at the time of her bleeding or hysterectomy.  Any weekend 
drill service of the Veteran in February 1991 was INACDUTRA.  In 
addition, the Veteran's hysterectomy, which was on Monday, 
February 4th, or Tuesday, February 5th, would not have been 
during INACDUTRA, as the weekend drill would have been completed.  

Service connection is warranted for any period of INACDUTRA 
during which the individual concerned was disabled from an injury 
incurred during that time.  The evidence of record is against a 
finding that the Veteran's hysterectomy was due to an injury in 
service.  To the contrary, the medical evidence of record 
reflects that her hysterectomy was due to uterine fibroids, with 
a gestational size of 16 weeks.  As the Veteran's hysterectomy 
was not performed during active service, ACDUTRA, or INACDUTRA, 
and her hysterectomy was not the result of any injury incurred 
during her February 1991 INACDUTRA, or due to any injury or 
disease incurred during active service, to include ACDUTRA, 
service connection is not warranted.

The Veteran has expressed a belief that her hysterectomy is 
causally related to service.  The Veteran can attest to factual 
matters of which she has firsthand knowledge, e.g. experiencing 
bleeding.  The Board notes that the Veteran is credible and 
competent to report her symptoms; however, her statement that 
exercise could have induced her bleeding, in the absence of any 
other known cause for bleeding, does not constitute competent 
medical evidence.  Moreover, the competent credible evidence of 
record does provide a known cause of the bleeding, that of 
uterine fibroids.  

The Board finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds that the 
preponderance of the evidence of record is against a finding that 
the Veteran's hysterectomy is causally related to service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

Increased evaluation for bilateral leg scars

The Veteran is service-connected for bilateral leg scars, 
evaluated as 10 percent disabling each, effective from July 2005.  
In a statement received in November 2007, the Veteran asserted 
that increased evaluations were warranted for her service-
connected left and right leg scars.  As the Veteran's claim was 
received by VA in November 2007, the rating period on appeal is 
from November 2006, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2009).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the history of the 
disabilities is for consideration in rating a disability.

The disabilities at issue are currently rated under 38 C.F.R. § 
4.71a, Diagnostic Code 7804.  Under Diagnostic Code 7804, 
effective prior to October 23, 2008, superficial scars which are 
painful on examination are evaluated as 10 percent disabling.  
Effective from October 23, 2008, one or two scars that are 
unstable or painful are evaluated as 10 percent disabling, three 
or four scars that are unstable or painful are evaluated as 20 
percent disabling, and five or more scars that are unstable or 
painful are evaluated as 30 percent disabling. 

The Veteran testified at the July 2009 DRO hearing that her scars 
are painful.  She also testified at the May 2010 Board hearing 
that her scars are painful, and that she cannot stand on her legs 
for long periods of time.  She stated that she has felt that her 
scars are opening, a pulling or attachment of the scars to the 
underlying tissues "a little bit", that wearing pants does not 
irritate the scars, the scars do not ooze, and the scars do not 
break down.  (See Board hearing transcript, pages 16, 19, and 20) 

A February 2008 VA examination report reflects a surgical scar on 
the right lower extremity below the knee.  The maximum width was 
1/8 of an inch and the maximum length was 31/4 inch.  There was 
tenderness on palpation, there was no adherence to underlying 
tissues, no loss of motion or loss of function, no underlying 
soft tissue damage, no skin ulceration, and no breakdown of the 
scar.  

The February 2008 VA examination report also reflects a surgical 
scar on the left lower extremity below the knee.  The maximum 
width was 1/4 of an inch and the maximum length was approximately 
4 1/2 inches.  There was tenderness on palpation, no adherence to 
underlying tissue, no limitation of motion or loss of function, 
no underlying soft tissue damage, no skin ulceration, and no 
breakdown over the scars.  

An April 2008 VA medical examination report reflects well healed 
anterior incision lines on both legs.

As the Veteran has one painful scar on each leg, the Board finds 
that a 10 percent evaluation for each leg is warranted under 
either version of DC 7804.  The Board has considered whether an 
evaluation under another diagnostic code would provide a higher 
evaluation and finds that there is no such diagnostic code.   The 
evidence reflects that the Veteran's scars do not cause a loss of 
motion or function and are not deep.  DCs 7801 - 7805 (2009).

In light of the foregoing, it is the Board's conclusion that the 
preponderance of the evidence is against assignment of a higher 
schedular evaluation, or "staged rating," for the service-
connected left and right leg scars, at any time during the rating 
period on appeal.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is 
in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards.  In this regard, the Board finds 
that there has been no showing by the Veteran that the service-
connected scars have resulted in marked interference with 
employment or necessitated frequent periods of hospitalization so 
as to render impractical the application of the regular rating 
schedule standards.  Therefore, referral for consideration of  
extraschedular ratings is not warranted.   

Increased evaluation for chronic compartment syndrome of the 
bilateral lower extremities.

The Veteran is service-connected for left and right lower 
extremity chronic compartment syndrome, evaluated as 10 percent 
disabling each, effective from June 1998.  In a statement 
received in November 2007, the Veteran asserted that increased 
evaluations were warranted.  As the Veteran's claim was received 
by VA in November 2007, the rating period on appeal is from 
November 2006, one year prior to the date of receipt of the 
increased rating claims.  38 C.F.R. § 3.400(o)(2) (2009).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the history of the 
disabilities is for consideration in rating a disabilities.

The disabilities at issue are currently rated under 38 C.F.R. § 
4.124a, DCs 8523, 8623, 8723.  Under such codes pertaining to the 
anterior tibialis nerve, mild incomplete paralysis warrants a 
noncompensable evaluation, moderate incomplete paralysis warrants 
a 10 percent evaluation, severe incomplete paralysis warrants a 
20 percent evaluation.  Complete paralysis, dorsal flexion of 
foot lost, warrants a 30 percent evaluation.  The term 
"incomplete paralysis" with peripheral nerve injuries indicates a 
degree of lost or impaired function substantially less than the 
type picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration. When involvement is wholly sensory, the rating 
should be for mild, or at most, moderate degree. Note preceding 
Code 8510. 38 C.F.R. § 4.124a.

A December 2007 podiatry note reflects that the Veteran 
complained of increased leg pain that is consistent with 
neuropathic pain.  The report reflects that there were normal 
plantar responses and Achilles reflexes were intact.  All muscle 
groups were graded 5/5, or as normal.  It was noted that the 
Veteran ambulates heel to toe.

A February 2008 VA medical report reflects that EMG/Nerve 
conduction studies were performed on the Veteran's lower 
extremities.  The nerve conduction studies were within normal 
limits for the Veteran's age.  There were myopathic units in 
bilateral lower extremities, with irritability in the left 
tibialis anterior muscle. 

A March 2008 private medical record reflects that the Veteran, 
upon neurological examination, had a motor strength of grade 5, 
which indicates normal motor strength.  Her reflexes were a 
1+,which indicates somewhat diminished reflexes.  It was noted 
that her "reflexes are trace in the lowers."  Her gait was 
noted to be "fairly unremarkable."  The examiner disagreed with 
the results of the nerve conduction and EMG done in February 
2008, which he read to show chronic L5-S1 radiculopathy and 
possible peripheral polyneuropathy.  The examiner also noted that 
the small fiber peripheral polyneuropathy was most likely 
secondary to the Veteran's diabetes mellitus.

An April 2008 VA examination report reflects that the Veteran 
reported that she has continued bilateral lower extremity pain, 
numbness, weakness, and difficulty with walking.  She stated that 
she had fallen several times recently and that the pain in her 
legs was no different from prior to the 1995 facsiotomies.  She 
also noted that now her thighs and hips bother her as well.   

Upon physical examination, the examiner noted no significant pain 
with range of motion of any joint bilaterally, but complaints of 
pain within the thigh and radiating into the hip of both lower 
extremities.  The reflexes of the biceps were 2+, indicating 
average or normal.  The knee reflexes were 0, indicating no 
response.  The ankle reflexes were 0, indicating no response.  
The plantar flexion was normal on both the right and left 
extremities.

The examiner reported that there was no nerve dysfunction, no 
significant effects on occupation, moderate effect on the daily 
activities of chores, shopping and exercise, mild effect on the 
daily activities of traveling, bathing, dressing, toileting, and 
grooming; and no effect on feeding.  It was indicated that her 
disabilities prevent sports and recreation.  The examiner also 
noted that there was no muscle atrophy present, no abnormal 
muscle tone or bulk, and no abnormal movements, tremors, or tics.  
It was noted that the function of any joint was not affected, but 
that the Veteran had a "very unsteady gait".  X-rays reflected 
unremarkable bilateral tibia/fibula, but mild degenerative joint 
disease of both hips. 

In light of the foregoing, it is the Board's conclusion that the 
preponderance of the evidence is against assignment of higher 
schedular evaluations, to include "staged ratings," for the 
service-connected right and left lower extremities chronic 
compartment syndrome, at any time during the rating period on 
appeal.  As noted by the April 2008 VA examiner there was no 
significant pain with range of motion, and mild to moderate 
effect on most daily activities.  A 10 percent evaluation is 
warranted for moderate incomplete paralysis of the anterior 
tibialis nerve of the right lower extremity and a 10 percent 
evaluation is warranted for moderate incomplete paralysis of the 
anterior tibial nerve of the left lower extremity.   

The Board has considered whether an evaluation under another 
diagnostic code would provide higher evaluations and finds that 
there is no such diagnostic code.   
Finally, the Board finds that there has been no showing by the 
Veteran that the service-connected chronic compartment syndrome 
of the right and left lower extremities has resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application of 
the regular rating schedular standards.  Based on the evidence of 
record, referral for consideration of an extraschedular rating is 
not warranted.   




ORDER

Entitlement to service connection for residuals of a hysterectomy 
is denied.

Entitlement to an increased evaluation for a scar of the left 
leg, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for a scar of the right 
leg, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for chronic compartment 
syndrome of the left lower extremity, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased evaluation for chronic compartment 
syndrome of the right lower extremity, currently evaluated as 10 
percent disabling, is denied.


REMAND

Back

The Veteran avers that she has a low back disability causally 
related to an automobile accident while on Reserve duty when her 
vehicle was hit from behind.  

A DA Form 2173, Statement of Medical Examination and Duty Status, 
dated in June 1984, reflects that the Veteran was treated for 
muscle strain sustained in an automobile accident while on 
INACDUTRA when the vehicle in which she was riding was struck in 
the rear by another automobile.  An emergency care and treatment 
record, also dated in June 1984, reflects a "neck injury due to 
car accident, also [complaints of] throbbing headache. . . 
.[Patient] has cervical collar on neck.  Possible back injury.  
Patient heard [and] felt 'popping sound' upon collision."  It 
was noted that the Veteran had full range of motion of the back.  
The spine was tender in the upper thoracic area, but there was no 
disturbance with movement.  The assessment was a muscle strain.  
The record reflects that if the back (thoracic spine) was getting 
worse, the Veteran was to return for a recheck.  There is no 
evidence of record that the Veteran returned for a recheck, or 
complained of thoracic spine pain.  

A November 1986 report of medical history reflects no complaints 
of recurrent back pain.  A June 1990 report of medical history 
reflects no complaints of recurrent back pain.  A September 1994 
VA medical record reflects lumbar spine with full range of motion 
with severe spasm of the paraspinatus bilateral with a fatty 
tumor on the left thoracolumbar area.  A February 1995 report of 
medical history and examination report reflects no complaints of 
recurrent back pain.   

A September 1995 MRI report reflects mild degenerative changes at 
l5-S1 without evidence of disc herniation.  A June 1996 MRI of 
lumbar spine reflects mild facet degenerative changes at L5/S1.  
The impression was mechanical low back pain.  STRs dated in 
September 1996 reflect an x-ray of the spine, a report of lower 
back pain, and a profile for the Veteran's back.  An October 1996 
MEB notes mechanical lower back pain secondary to L5-S1 mild 
degenerative disc disease.

A December 2008 VA medical opinion reflects the opinion of the 
examiner that the Veteran's lumbar back discomfort is not caused 
by, or related to her automobile accident in 1984.  
Unfortunately, the examiner did not provide a rationale for his 
opinion.  Once VA undertakes to provide an examination, even if 
not statutorily obligated to do so, he must provide an adequate 
one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Nieves-
Rodriques v. Peake, 22 Vet.App. 295 (2008), the Court held that a 
medical opinion is not entitled to any weight if it contains only 
data and conclusions.  The Court also noted that a review of the 
claims file cannot compensate for lack of reasoned analysis 
required in a medical opinion.  Therefore, the Board finds 
that a remand is necessary for a supplemental medical 
opinion which discusses the rationale for the examiner's 
opinion. 



Shoulder

The Veteran avers that she has a right shoulder disability 
causally related to active service.  

At the July 2009 DRO hearing, the Veteran testified that she 
injured her right shoulder when she fell out of a bunk while at 
school at Fort Sam Houston.  An October 1990 statement of medical 
examination and duty status, DA Form 2173, reflects that while at 
Fort Sam Houston, the Veteran injured her left arm while climbing 
down from a top bunk.  The report is negative for any injury to 
her right shoulder.  A subsequent October 1990 Department of the 
Army memorandum reflects that the Veteran had a bruised left arm.  
Again, no mention was made of the right shoulder.   

At the May 2010 Board hearing, the Veteran testified that she 
injured her right shoulder in the Reserves while carrying her 
backpack.  She further testified that her disability was not due 
to one particular incident but due to repeated use over time.  
She also testified that she complained in service, that it is 
noted in her medical records, and that she was medically boarded 
out of service because she could not do physical training, to 
include pushups.  (See Board hearing transcript, page 12.)  

The Veteran's STRs include profiles in October 1990, October 
1992, June 1993, October 1993, March 1994, August 1994, and 
September 1995.  The profiles are for stress reaction of the 
lower extremities, abdominal scar pain, hammertoes, carpal tunnel 
syndrome, Achilles tendonitis, hypothyroidism, and heart disease.  
The profiles are negative for any right shoulder injury.  

The June 1993 profile prevents lifting over 5 pounds, wearing a 
backpack, and marching.  The October 1993 profile prevents 
lifting over 5 pounds, wearing a backpack, and  marching.  The 
August 1994 permanent profile prevents wearing a backpack or 
marching due to chronic recurrent tendonitis of the feet.  

A September 1994 VA medical record reflects that views of the 
Veteran's right shoulder indicated a right shoulder within normal 
limits.  There was no evidence of acute fracture or dislocation 
noted.  The articular surface was smooth, the joint space a 
proper width, and the osseous structures were well formed.  

The earliest report of right shoulder pain is the February 1995 
private medical correspondence from an associate professor of 
surgery, general vascular surgery, Dr. S.L., which notes that the 
Veteran was evaluated for chronic right shoulder pain which 
"appears to be osteoarthritis" and the subsequent February 1995 
report of medical history which notes a report of "arthritis in 
[right] shoulder.  

The record of the October 1996 Medical Evaluation Board (MEB) 
proceeding reflects that the Veteran had bilateral leg and foot 
pain of unknown etiology, mechanical lower back pain secondary to 
L5-S1 mild degenerative disc disease, bilateral flexible pes 
planus, and a history of bipolar disorder.  The MEB is negative 
for any findings with regard to a right shoulder injury.  

The Board finds that a remand is necessary for VA to 
obtain the Veteran's specific dates, if possible, of 
ACDUTRA and INACDUTRA, and to obtain a medical opinion as 
to whether the Veteran's right shoulder disability is 
causally related to a period of ACDUTRA or INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency and 
request the Veteran's Army Reserve personnel 
records and/or finance records to determine 
the Veteran's specific dates of active 
service, ACDUTRA, and INACDUTRA.  

2.  Thereafter, make arrangements with the same 
clinician who conducted the December 2008 VA 
examination, if possible, to provide a 
supplemental medical opinion which discusses 
the rationale for the December 2008 VA 
examiner's opinion in this case with regard to 
the etiology of the back disability.  If the 
same clinician is not available, or if deemed 
necessary by the December 2008 VA examiner for 
a supplemental opinion, the Veteran should be 
afforded a VA examination to determine the 
extent and etiology of any current low back 
disability.  

The clinician should provide an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current low 
back  disability is causally related to any 
active service, ACDUTRA, or INACDUTRA, to 
include the likelihood, if any, of the 
Veteran's current disability as being 
causally related to the Veteran's 1984 motor 
vehicle accident while on INACDUTRA.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical probability, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.

3.  Schedule the Veteran for an appropriate VA 
examination to determine the etiology of any 
right shoulder disability.  The examiner is 
requested to furnish an opinion concerning 
whether it is at least as likely as not (50 
percent or greater) that the Veteran has a 
current right shoulder disability causally 
related to her military service, to include 
whether such condition was caused by or 
aggravated during active duty or a period of 
ACDUTRA, or due to or aggravated by injury 
sustained during a period of INACDUTRA.  

The claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that such a 
review was performed.  Any opinion expressed 
should be accompanied by a complete 
rationale.  The examiner should consider 
the Veteran's complete claims file to 
include the September 1994 VA medical 
record which reflects a normal right 
shoulder with no evidence of acute 
fracture or dislocation, smooth articular 
surface, proper width of joint space, and 
well formed osseous structures; the 
February 1995 private medical 
correspondence which notes pain which 
appeared to be osteoarthritis; the July 
1996 bone scan report which reflects 
bilateral shoulders with stress and /or 
degenerative changes, the Veteran's 
temporary physical profiles, and the 
August 1994 permanent physical profile 
which prevented marching and wearing a 
backpack (40 lbs) due to chronic 
recurrent tendonitis of the feet.

4.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issues of entitlement to service 
connection for a low back disability and 
entitlement to service connection for a right 
shoulder disability on appeal.  If a benefit 
sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and 
provide the Veteran and her representative 
with an appropriate opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


